OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs. The Appellate Division substituted its own exercise of discretion not to accept jurisdiction for the exercise of discretion by Family Court to accept such jurisdiction. Inasmuch as we conclude that there was no abuse of discretion or other error of law by the Appellate Division with respect to this latter disposition our review is at an end (see People ex rel. Gluch v Gluch, 56 NY2d 619).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.